Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 6/29/2022.
Claims 1-9 and 21-31 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references Prahlad teach a method implemented by one or more computers comprising one or more hardware processors and computer memory, wherein the method comprises (paragraphs 0051, 0056-0060, computer implemented method in a computer as an apparatus having processor for executing instruction stored in non-transitory computer readable storage medium such as EEPROM): receiving one or more search criteria to search secondary copies for a portion of a media file, wherein the secondary copies comprise a secondary copy of a media file, wherein the secondary copy is stored in a secondary storage (Figure 3B, paragraph 0020, 0136, 0137, 0189- 0192, data objects are divided into multiple object level and sub object levels, that is interpreted as multiple independently accessible portions); searching one or more indexes to identify the media file contents of the media file (paragraphs 0148, 0157, 0158, 0160, 0161, 0162, 0167, 0192, 0195, 0364, pointers identifying storage portions of the file).
However, prior art of record fail to teach the combination of features “…causing one or more portions of the media file that satisfy the one or more search criteria to be restored from the secondary copy of the media file into portions of the media file in a native presentation format, wherein the portions of the media file in the native presentation format are mounted to a user computing device, wherein other portions of the media file that do not satisfy the one or more search criteria remain offline to the user computing device and are not restored from the secondary copy of the media file, and  wherein the user computing device comprises one or more hardware processors and computer memory; and generating a fast-forward progression through the mounted portions of the media file that satisfy the one or more search criteria, without restoring the media file in its entirety from the secondary storage to the user computing device….” as shown in the independent claim 1, and substantially similar in the independent claim 22.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 22 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-9 and 21-31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168